DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 8-10, and 15-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodman et al. (US 20020043566) in view of Doughty et al. (US 20040133787).
Re claim 1, Goodman et al. teaches a card with a button (paragraph [0022]).  Goodman et al. teaches a magnetic stripe emulator operable to communicate information directly to the stripe reader and a magnetic stripe, wherein the emulator can be used for one track or some of the tracks (paragraph [0027] which teaches that the card can have a partial magnetic stripe and an emulator for one track, for example.
	Goodman et al. is silent to the claimed display and magnetic encoder operable to communicate third information indirectly to said magnetic stripe reader and wherein the encoder is operable to change a state of magnetic filaments of a magnetic material.  
	As Goodman et al. teaches a partial magnetic stripe for the other track information (other with respect to the emulated track), Doughty et al. teaches a magnetic encoder operable to communicate information indirectly to the magnetic stripe reader and operable to change a state of magnetic filaments (interpreted as material/particles) of a magnetic material (paragraph [0050+ and FIG. 5A+), wherein the encoders can be under each track.  Doughty et al. teaches a display and buttons (paragraph [0045] +).
At the time the invention was made, it would have been obvious to combine the teachings.
One would have been motivated to do this in order to provide the additional security to the magnetic stripe portion by having the data written to the stripe instead of statically stored.  Additionally, the emulator is subject to swipe speed concerns.  Further, providing such teachings provided a redundancy of system ,and to support such redundancy Doughty et al. teaches RF reading (paragraph [0099]+).  To further expand/ clarify on the redundancy motivation, the Examiner notes that placing an encoder is motivated by it being readable and ubiquitously in old and conventional systems wherein the emulator can provide communication speed, less reliance on swipe speed, and less magnetic hysteresis issues, and thus the expected benefits of emulators compared to traditional magnetic stripe systems, thus having both the encoder and emulator with the stripe would have been obvious to try as combining such elements would yield predictable results as they provide finite/ known solutions for the problem of magnetic stripe reading/ security.  Alternatively, simple substitution of an encoder for an emulator (or vice versa) to result in the card having an encoder and emulator instead of two encoders or two emulators is merely a simple substitution of one known element for another known element to obtain predictable results.  The stripe, encoder, and emulator are different from each other as they have a different structure, for example.  As there are known to be a finite number of solutions such as magnetic stripes, encoders, and emulators, a person of ordinary skill in the art has good reason to pursue known options within their technical grasp as it pertains to the instant invention.  Therefore, combining the teachings as discussed above is seen to be the product of ordinary skill and common sense, as choosing identified solutions with a reasonable expectation of success.
Re the newly added limitation that the card is operable to communicate said first information in a forward configuration and a backwards configuration, though silent, the Examiner notes that swiping a stripe backwards results in a backward configuration as opposed to the normal forward configuration.
Re claim 2, the limitations have been discussed above. Doughty et al. teaches a processor (FIG. 1+) and it would have been obvious for the processor of the card to be responsive to inputs to provide signals to the display and magnetic emulator in order to provide the functionality associated with those elements.
Re the newly added limitations that the emulator and encoder or a combination thereof is not operable to communicate magnetic stripe information, the Examiner notes that “magnetic stripe information” has not been specifically defined in the claim.  Data that is not functionally related to the substrate is not patentably distinguishing, as it is merely a limitation drawn to a data.  Even further, a broad reasonable interpretation is that the emulator/ encoder is not operable to communicate magnetic stripe information (wherein magnetic stripe information is interpreted as information about the physical magnetic stripe (material, brand, thickness, width, age, etc.)) since such magnetic stripe physically specific information is not part of the transaction information.  Alternatively, as the emulator and encoder are interpreted as communicating emulator and encoder information, respectively, they are not interpreted as operable to communicate magnetic stripe information (information that is communicated by the stripe).  
Re claim 8, though silent to bistable displays, the Examiner notes that the use of low power and bistable displays are an obvious expedient for reduction in power and increased lifetime of display devices, and is well within the ordinary skill in the art.
Re claim 9, though silent to display circuitry, the Examiner notes it would have been obvious to have the display circuitry step up the voltage level in order to change (dynamically) the information being displayed, as is known in the art.
Re claim 10, Goodman et al. teaches a battery but is silent to recharging.  Doughty et al. teaches charging the battery (paragraph [0044] +).
At the time the invention was made, it would have been obvious to combine the teachings for usability, convenience, etc.
Re claims 15-17, the limitations have been discussed above re claims 8-10.
Re claim 18, a conventional display, such as that discussed above is interpreted as obvious to being bistable, such as for costs, acceptability, ease of use/manufacturer, reduced complexity, etc.
Re claim 19, the limitations have been discussed above re claim 9.  The use of bistable and non bistable displays is an obvious matter of design variation within the ordinary skill in the art based on costs, complexity, system constraints, etc.
Re claim 20, Goodman et al. teaches a battery (claim 6+).
Re claims 21-22, the Examiner has interpreted that the prior art is not persistently writing as it can generate data on demand and can be used a plurality of times, therefore data is not persistently written since it can be written once and rewritten.  The data is not interpreted as persistently written as it is not permanently written.
Claims 3-4 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodman et al./ Doughty et al., as discussed above, in view of Ashfield (US 2013008956).
The teachings of Goodman et al. / Doughty et al. have been discussed above but are silent to the second information including a dynamic payment number and a dynamic code (re claims 3-4 and 11).
Ashfield teaches that a onetime password include a portion that is the CVV and displaying (see claim 2).
At the time the invention was made, it would have been obvious to combine the teachings for security.  The teachings of the CVV and OTP (one time password) are interpreted to read on the dynamic payment number (dynamic number associated with a payment) and a dynamic code.
Claims 5-7, 12-14, and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodman et al./ Doughty et al., as discussed above, in view of Brady et al., as cited in the previous Office Action (US 20080121726).
The teachings of Goodman et al. / Doughty et al. have been discussed above including a display but is silent to displaying the security code.  
Re claim 5, Brady et al. teaches the security code (CVV) displayed on display 216 of a card with dynamic information on it.
At the time the invention was made, it would have been obvious to combine the teachings for enhanced security of data for transactions.
Re claim 6, the Examiner has interpreted this as a first security code and second security code displayed, such as different times/transactions.
Re  claim 7, as discussed above, an enable/power button/keypad to use the card as part of a user interface is known in the art for convenience/power savings/ etc.  The Examiner notes that first and second codes are not recited as displayed at the same time. It is known in the art as a convenience to have a button to generate codes for use of the card is an obvious expedient for usability/convenience/power savings.  Using the card and interface/buttons at separate times would generate and display the separate codes, as obvious for separate/different transactions.
Re claim 12, the limitations have been discussed above re claim 5.
Re claims 13-14, the limitations have been discussed above re claim 6-7.
Re claims 18-19, the limitations have been discussed above re claim 10.
Claims 1, 8-10, 21, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodman et al. (US 20020043566) in view of Doughty et al. (US 20040133787) and Nair et al. (US 5362952)
Re claim 1, Goodman et al. teaches a card with a button (paragraph [0022]).  Goodman et al. teaches a magnetic stripe emulator operable to communicate information directly to the stripe reader and a magnetic stripe, wherein the emulator can be used for one track or some of the tracks (paragraph [0027] which teaches that the card can have a partial magnetic stripe and an emulator for one track, for example.
	Goodman et al. is silent to the claimed display and magnetic encoder operable to communicate third information indirectly to said magnetic stripe reader and wherein the encoder is operable to change a state of magnetic filaments of a magnetic material.  
	As Goodman et al. teaches a partial magnetic stripe for the other track information (other with respect to the emulated track), Doughty et al. teaches a magnetic encoder operable to communicate information indirectly to the magnetic stripe reader and operable to change a state of magnetic filaments (interpreted as material/particles) of a magnetic material (paragraph [0050+ and FIG. 5A+), wherein the encoders can be under each track.  Doughty et al. teaches a display and buttons (paragraph [0045] +).
At the time the invention was made, it would have been obvious to combine the teachings.
One would have been motivated to do this in order to provide the additional security to the magnetic stripe portion by having the data written to the stripe instead of statically stored.  Additionally, the emulator is subject to swipe speed concerns.  Further, providing such teachings provided a redundancy of system ,and to support such redundancy Doughty et al. teaches RF reading (paragraph [0099]+).  To further expand/ clarify on the redundancy motivation, the Examiner notes that placing an encoder is motivated by it being readable and ubiquitously in old and conventional systems wherein the emulator can provide communication speed, less reliance on swipe speed, and less magnetic hysteresis issues, and thus the expected benefits of emulators compared to traditional magnetic stripe systems, thus having both the encoder and emulator with the stripe would have been obvious to try as combining such elements would yield predictable results as they provide finite/ known solutions for the problem of magnetic stripe reading/ security.  Alternatively, simple substitution of an encoder for an emulator (or vice versa) to result in the card having an encoder and emulator instead of two encoders or two emulators is merely a simple substitution of one known element for another known element to obtain predictable results.  The stripe, encoder, and emulator are different from each other as they have a different structure, for example.  
As there are known to be a finite number of solutions such as magnetic stripes, encoders, and emulators, a person of ordinary skill in the art has good reason to pursue known options within their technical grasp as it pertains to the instant invention.  Therefore, combining the teachings as discussed above is seen to be the product of ordinary skill and common sense, as choosing identified solutions with a reasonable expectation of success.
Re the newly added limitation that the card is operable to communicate said first information in a forward configuration and a backwards configuration, the Examiner notes that though silent, swiping a stripe backwards results in a backward configuration as opposed to the normal forward configuration.
Nonetheless, Nair et al. teaches such limitations (col 15, lines 42+ wherein reverse order data is associated with a reverse/backwards swipe with reversed order).
At the time the invention was made it would have been obvious to combine the teachings in order to have an intelligent system to be able to recognized and handle backwards/ reverse swipes.
Re claim 8, though silent to bistable displays, the Examiner notes that the use of low power and bistable displays are an obvious expedient for reduction in power and increased lifetime of display devices, and is well within the ordinary skill in the art.
Re claim 9, though silent to display circuitry, the Examiner notes it would have been obvious to have the display circuitry step up the voltage level in order to change (dynamically) the information being displayed, as is known in the art.
Re claim 10, Goodman et al. teaches a battery but is silent to recharging.  Doughty et al. teaches charging the battery (paragraph [0044] +).
At the time the invention was made, it would have been obvious to combine the teachings for usability, convenience, etc.
Re claim 21, the Examiner has interpreted that the prior art is not persistently writing as it can generate data on demand and can be used a plurality of times, therefore data is not persistently written since it can be written once and rewritten.  The data is not interpreted as persistently written as it is not permanently written.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodman et al./ Doughty et al./ Nair et al., as discussed above, in view of Ashfield (US 2013008956).
The teachings of Goodman et al. / Doughty et al./ Nair et al. have been discussed above but are silent to the second information including a dynamic payment number and a dynamic code (re claims 3-4 and 11).
Ashfield teaches that a onetime password include a portion that is the CVV and displaying (see claim 2).
At the time the invention was made, it would have been obvious to combine the teachings for security.  The teachings of the CVV and OTP (one time password) are interpreted to read on the dynamic payment number (dynamic number associated with a payment) and a dynamic code.
Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodman et al./ Doughty et al./ Nair et al., as discussed above, in view of Brady et al., as cited in the previous Office Action (US 20080121726).
The teachings of Goodman et al. / Doughty et al./ Nair et al. have been discussed above including a display but is silent to displaying the security code.  
Re claim 5, Brady et al. teaches the security code (CVV) displayed on display 216 of a card with dynamic information on it.
At the time the invention was made, it would have been obvious to combine the teachings for enhanced security of data for transactions.
Re claim 6, the Examiner has interpreted this as a first security code and second security code displayed, such as different times/transactions.
Re  claim 7, as discussed above, an enable/power button/keypad to use the card as part of a user interface is known in the art for convenience/power savings/ etc.  The Examiner notes that first and second codes are not recited as displayed at the same time. It is known in the art as a convenience to have a button to generate codes for use of the card is an obvious expedient for usability/convenience/power savings.  Using the card and interface/buttons at separate times would generate and display the separate codes, as obvious for separate/different transactions.
Claims 1-2, 5-10, 12-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (US 20050133606) in view of Brady, as discussed above.
Re claim 1, Brown teaches the magnetic stripe and encoder as recited (FIG. 1+ including that the encoder can be single tracks, two dimensional arrays, and bits).  The encoder encodes dynamically, data to the media.
Brown is silent to the display, button, and the emulator (for dynamic data) as recited.
Brady teaches such limitations via display 216, paragraph [0041] + teaches finger sensor to activate when touched (functionally equivalent to a button), and an emulator (paragraph [0041] +).  Brady (paragraph [0022] +) teaches in one embodiment having a magnetic encoder and in another embodiment the emulator, in addition to the stripe, both providing dynamic data.
At the time the invention was made, it would have been obvious to combine the teachings for predictable results (design variation, power considerations, security, redundancy of systems, etc.) by combining known elements with known methods for expected results. Such combination would have been obvious to try, in order to have known means to provide the magnetic data.  Brown teaches plural dynamic programming regions (data that is dynamically programmed and not permanent data bits).  Brady teaches the self-programming region does not have to be coupled to the magnetic stripe 210 (paragraph [0041] +) and thus using the emulating means of Brady in combination with the programmed stripe bits of Brown (encoder) provides expected results of security, redundancy, and the aforementioned benefits of emulators.  Alternatively, simple substitution of an encoder for an emulator (or vice versa) to result in the card having an encoder and emulator instead of two encoders or two emulators is merely a simple substitution of one known element for another known element to obtain predictable results.  The emulator can provide communication speed, less reliance on swipe speed, and less magnetic hysteresis issues, and thus the expected benefits of emulators compared to traditional magnetic stripe systems, thus having both the encoder and emulator with the stripe would have been obvious to try as combining such known elements would yield predictable results, as one of a finite number of solutions to a problem such as security/ compatibility.  The stripe, emulator, and encoder are different as they are different structures.  
As there are known to be a finite number of solutions such as magnetic stripes, encoders, and emulators, a person of ordinary skill in the art has good reason to pursue known options within their technical grasp as it pertains to the instant invention.  Therefore, combining the teachings as discussed above is seen to be the product of ordinary skill and common sense, as choosing identified solutions with a reasonable expectation of success.
Re the newly added limitation that the card is operable to communicate said first information in a forward configuration and a backwards configuration, though silent, the Examiner notes that swiping a stripe backwards results in a backward configuration as opposed to the normal forward configuration.
Re claim 2, the limitations have been discussed above re claim 1.  As the sensor activates self-programming it would have been obvious that a processor (abstract+) receives a signal in order to initiate self-programming which would have been obvious to provide a third signal to the emulator to emulate, and another signal to a display to display relevant information, in order to provide operability and user information as pertaining to card usage. 
Re the newly added limitations that the emulator and encoder or a combination thereof is not operable to communicate magnetic stripe information, the Examiner notes that “magnetic stripe information” has not been specifically defined in the claim.  Data that is not functionally related to the substrate is not patentably distinguishing, as it is merely a limitation drawn to a data.  Even further, a broad reasonable interpretation is that the emulator/ encoder is not operable to communicate magnetic stripe information (wherein magnetic stripe information is interpreted as information about the physical magnetic stripe (material, brand, thickness, width, age, etc.)) since such magnetic stripe physically specific information is not part of the transaction information.  Alternatively, as the emulator and encoder are interpreted as communicating emulator and encoder information, respectively, they are not interpreted as operable to communicate magnetic stripe information (information that is communicated by the stripe).  
Re claim 5, Brady et al. teaches the security code (CVV) displayed on display 216 of a card with dynamic information on it.
At the time the invention was made, it would have been obvious to combine the teachings for enhanced security of data for transactions.
Re claim 6, the Examiner has interpreted this as a first security code and second security code displayed, such as different times/transactions.
Re  claim 7, as discussed above, an enable/power button/keypad to use the card as part of a user interface is known in the art for convenience/power savings/ etc.  The Examiner notes that first and second codes are not recited as displayed at the same time. It is known in the art as a convenience to have a button to generate codes for use of the card is an obvious expedient for usability/convenience/power savings.  Using the card and interface/buttons at separate times would generate and display the separate codes, as obvious for separate/different transactions.
Re claim 8, though silent to bistable displays, the Examiner notes that the use of low power and bistable displays are an obvious expedient for reduction in power and increased lifetime of display devices, and is well within the ordinary skill in the art.
Re claim 9, though silent to display circuitry, the Examiner notes it would have been obvious to have the display circuitry step up the voltage level in order to change (dynamically) the information being displayed, as is known in the art.
Re claim 10, Brown et al. teaches a power supply is silent to recharging.  Brady et al. teaches charging the battery (paragraph [0038] +).
At the time the invention was made, it would have been obvious to combine the teachings for usability, convenience, etc.
Re claim 12, the limitations have been discussed above re claim 5.
Re claims 13-14, the limitations have been discussed above re claim 6-7.
Re claims 15-17, the limitations have been discussed above re claims 8-10.
Re claim 18, a conventional display, such as that discussed above is obvious to be non bistable, such as for costs, acceptability, ease of use/manufacturer, reduced complexity, etc.
Re claim 19, the limitations have been discussed above re claim 9.  The use of bistable and non bistable displays is an obvious matter of design variation within the ordinary skill in the art based on costs, complexity, system constraints, etc.
Re claim 20, Brown teaches a power supply (paragraph [0069] +) and a battery is obvious for size ease of manufacture.  Nonetheless, Brady et al. teaches battery 220 for portable power.
Re claims 21-22, the Examiner has interpreted that the prior art is not persistently writing as it can generate data on demand and can be used a plurality of times, therefore data is not persistently written since it can be written once and rewritten.  The data is not interpreted as persistently written as it is not permanently written.
Claims 3-4 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown et al./ Brady et al., as discussed above, in view of Ashfield (US 2013008956).
The teachings of Brown et al. Brady et al. have been discussed above but are silent to the second information including a dynamic payment number and a dynamic code (re claims 3-4 and 11).
Ashfield teaches that a onetime password include a portion that is the CVV and displaying (see claim 2).
At the time the invention was made, it would have been obvious to combine the teachings for security.  The teachings of the CVV and OTP (one time password) are interpreted to read on the dynamic payment number (dynamic number associated with a payment) and a dynamic code.
Claims 1, 5-10, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (US 20050133606) in view of Brady, and Nair et al., as discussed above.
Re claim 1, Brown teaches the magnetic stripe and encoder as recited (FIG. 1+ including that the encoder can be single tracks, two dimensional arrays, and bits).  The encoder encodes dynamically, data to the media.
Brown is silent to the display, button, and the emulator (for dynamic data) as recited.
Brady teaches such limitations via display 216, paragraph [0041] + teaches finger sensor to activate when touched (functionally equivalent to a button), and an emulator (paragraph [0041] +).  Brady (paragraph [0022] +) teaches in one embodiment having a magnetic encoder and in another embodiment the emulator, in addition to the stripe, both providing dynamic data.
At the time the invention was made, it would have been obvious to combine the teachings for predictable results (design variation, power considerations, security, redundancy of systems, etc.) by combining known elements with known methods for expected results. Such combination would have been obvious to try, in order to have known means to provide the magnetic data.  Brown teaches plural dynamic programming regions (data that is dynamically programmed and not permanent data bits).  Brady teaches the self-programming region does not have to be coupled to the magnetic stripe 210 (paragraph [0041] +) and thus using the emulating means of Brady in combination with the programmed stripe bits of Brown (encoder) provides expected results of security, redundancy, and the aforementioned benefits of emulators.  Alternatively, simple substitution of an encoder for an emulator (or vice versa) to result in the card having an encoder and emulator instead of two encoders or two emulators is merely a simple substitution of one known element for another known element to obtain predictable results.  The emulator can provide communication speed, less reliance on swipe speed, and less magnetic hysteresis issues, and thus the expected benefits of emulators compared to traditional magnetic stripe systems, thus having both the encoder and emulator with the stripe would have been obvious to try as combining such known elements would yield predictable results.  The stripe, emulator, and encoder are different as they are different structures.  
As there are known to be a finite number of solutions such as magnetic stripes, encoders, and emulators, a person of ordinary skill in the art has good reason to pursue known options within their technical grasp as it pertains to the instant invention.  Therefore, combining the teachings as discussed above is seen to be the product of ordinary skill and common sense, as choosing identified solutions with a reasonable expectation of success.
Re the newly added limitation that the card is operable to communicate said first information in a forward configuration and a backwards configuration, the Examiner notes that swiping a stripe backwards results in a backward configuration as opposed to the normal forward configuration.
Nonetheless, Nair et al. teaches such limitations (col 15, lines 42+ wherein reverse order data is associated with a reverse/backwards swipe with reversed order).
At the time the invention was made it would have been obvious to combine the teachings in order to have an intelligent system to be able to recognized and handle backwards/ reverse swipes.

Re claim 5, Brady et al. teaches the security code (CVV) displayed on display 216 of a card with dynamic information on it.
At the time the invention was made, it would have been obvious to combine the teachings for enhanced security of data for transactions.
Re claim 6, the Examiner has interpreted this as a first security code and second security code displayed, such as different times/transactions.
Re  claim 7, as discussed above, an enable/power button/keypad to use the card as part of a user interface is known in the art for convenience/power savings/ etc.  The Examiner notes that first and second codes are not recited as displayed at the same time. It is known in the art as a convenience to have a button to generate codes for use of the card is an obvious expedient for usability/convenience/power savings.  Using the card and interface/buttons at separate times would generate and display the separate codes, as obvious for separate/different transactions.
Re claim 8, though silent to bistable displays, the Examiner notes that the use of low power and bistable displays are an obvious expedient for reduction in power and increased lifetime of display devices, and is well within the ordinary skill in the art.
Re claim 9, though silent to display circuitry, the Examiner notes it would have been obvious to have the display circuitry step up the voltage level in order to change (dynamically) the information being displayed, as is known in the art.
Re claim 10, Brown et al. teaches a power supply is silent to recharging.  Brady et al. teaches charging the battery (paragraph [0038] +).
At the time the invention was made, it would have been obvious to combine the teachings for usability, convenience, etc.
Re claim 21, the Examiner has interpreted that the prior art is not persistently writing as it can generate data on demand and can be used a plurality of times, therefore data is not persistently written since it can be written once and rewritten.  The data is not interpreted as persistently written as it is not permanently written.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown et al./ Brady et al./ Nair et al., as discussed above, in view of Ashfield (US 2013008956).
The teachings of Brown et al./ Brady et al./ Nair et al. have been discussed above but are silent to the second information including a dynamic payment number and a dynamic code (re claims 3-4 and 11).
Ashfield teaches that a onetime password include a portion that is the CVV and displaying (see claim 2).
At the time the invention was made, it would have been obvious to combine the teachings for security.  The teachings of the CVV and OTP (one time password) are interpreted to read on the dynamic payment number (dynamic number associated with a payment) and a dynamic code.
Claims 1-2, 5-10, 12-22  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brady, as discussed above. 
Re claims 1-2, Brady et al. teaches the recited magnetic encoder and magnetic emulator and magnetic stripe (paragraph [0022] + and FIG. 2B+), a display (216), a sensor (paragraph [0041] +), functionally equivalent to a button, to activate power, and thus a button is an obvious expedient to enable, and a processor (abstract+).  It would have been obvious for the processor to receive the first signal (button) to activate power, provide a second signal to the display (displaying information) and a third signal to the emulator to emulate, for the card to function.  Though Brady teaches separate embodiments for the emulator and encoder, it would have been obvious to have in a single embodiment such as for security, design variation, system constraints, redundancy, etc., as discussed above in the rejections, as obvious to have as a duplication of parts for expected results over static data.  The stripe, emulator, and encoder are different structures.
Re the newly added limitation that the card is operable to communicate said first information in a forward configuration and a backwards configuration, though silent, the Examiner notes that swiping a stripe backwards results in a backward configuration as opposed to the normal forward configuration.
As there are known to be a finite number of solutions such as magnetic stripes, encoders, and emulators, a person of ordinary skill in the art has good reason to pursue known options within their technical grasp as it pertains to the instant invention.  Therefore, combining the teachings as discussed above is seen to be the product of ordinary skill and common sense, as choosing identified solutions with a reasonable expectation of success.
Re claim 2, re the newly added limitations that the emulator and encoder or a combination thereof is not operable to communicate magnetic stripe information, the Examiner notes that “magnetic stripe information” has not been specifically defined in the claim.  Data that is not functionally related to the substrate is not patentably distinguishing, as it is merely a limitation drawn to a data.  Even further, a broad reasonable interpretation is that the emulator/ encoder is not operable to communicate magnetic stripe information (wherein magnetic stripe information is interpreted as information about the physical magnetic stripe (material, brand, thickness, width, age, etc.)) since such magnetic stripe physically specific information is not part of the transaction information.  Alternatively, as the emulator and encoder are interpreted as communicating emulator and encoder information, respectively, they are not interpreted as operable to communicate magnetic stripe information (information that is communicated by the stripe).  
Re claims 5-10 and 12-22 the limitations have been discussed above.
Claims 3-4 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brady et al., as discussed above, in view of Ashfield (US 2013008956).
The teachings of Brady et al. have been discussed above but are silent to the second information including a dynamic payment number and a dynamic code (re claims 3-4 and 11).
Ashfield teaches that a onetime password include a portion that is the CVV and displaying (see claim 2).
At the time the invention was made, it would have been obvious to combine the teachings for security.  The teachings of the CVV and OTP (one time password) are interpreted to read on the dynamic payment number (dynamic number associated with a payment) and a dynamic code.
Claims 1, 5-10, and 21  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brady, as discussed above, in view of Nair et al., as discussed above. 
Re claims 1-2, Brady et al. teaches the recited magnetic encoder and magnetic emulator and magnetic stripe (paragraph [0022] + and FIG. 2B+), a display (216), a sensor (paragraph [0041] +), functionally equivalent to a button, to activate power, and thus a button is an obvious expedient to enable, and a processor (abstract+).  It would have been obvious for the processor to receive the first signal (button) to activate power, provide a second signal to the display (displaying information) and a third signal to the emulator to emulate, for the card to function.  Though Brady teaches separate embodiments for the emulator and encoder, it would have been obvious to have in a single embodiment such as for security, design variation, system constraints, redundancy, etc., as discussed above in the rejections, as obvious to have as a duplication of parts for expected results over static data.  The stripe, emulator, and encoder are different structures.
As there are known to be a finite number of solutions such as magnetic stripes, encoders, and emulators, a person of ordinary skill in the art has good reason to pursue known options within their technical grasp as it pertains to the instant invention.  Therefore, combining the teachings as discussed above is seen to be the product of ordinary skill and common sense, as choosing identified solutions with a reasonable expectation of success.
Re the newly added limitation that the card is operable to communicate said first information in a forward configuration and a backwards configuration, though silent, the Examiner notes that swiping a stripe backwards results in a backward configuration as opposed to the normal forward configuration.
Nonetheless, Nair et al. teaches such limitations (col 15, lines 42+ wherein reverse order data is associated with a reverse/backwards swipe with reversed order).
At the time the invention was made it would have been obvious to combine the teachings in order to have an intelligent system to be able to recognized and handle backwards/ reverse swipes.
Re claims 5-10 and 21 the limitations have been discussed above.
Claims 3-4 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brady et al./ Nair et al., as discussed above, in view of Ashfield (US 2013008956).
The teachings of Brady et al./ Nair et al. have been discussed above but are silent to the second information including a dynamic payment number and a dynamic code (re claims 3-4 and 11).
Ashfield teaches that a onetime password include a portion that is the CVV and displaying (see claim 2).
At the time the invention was made, it would have been obvious to combine the teachings for security.  The teachings of the CVV and OTP (one time password) are interpreted to read on the dynamic payment number (dynamic number associated with a payment) and a dynamic code.
Claims 1-2, 8-10, and 15-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doughty et al., as discussed above.  
Doughty et al. teaches a magnetic encoder operable to communicate information indirectly to the magnetic stripe reader and operable to change a state of magnetic filaments (interpreted as material/particles) of a magnetic material (paragraph [0050+ and FIG. 5A+), wherein the encoders can be under each track.  Doughty et al. teaches a display and buttons (paragraph [0045] +).  Doughty et al. teaches the emulator (FIG. 5B).  The emulator, encoder, and stripe are different structures.  Though silent to the card having both the emulator and encoder, it would have been obvious to try to combine the teachings/ simple substitution of one known element for another for expected results.  Namely, instead of having all the tracks being emulated, using an encoder for one of the tracks would have been obvious as it would produce expected results.  The encoder, emulator, and stripe are structurally different.
As there are known to be a finite number of solutions such as magnetic stripes, encoders, and emulators, a person of ordinary skill in the art has good reason to pursue known options within their technical grasp as it pertains to the instant invention.  Therefore, combining the teachings as discussed above is seen to be the product of ordinary skill and common sense, as choosing identified solutions with a reasonable expectation of success.
Re the newly added limitation that the card is operable to communicate said first information in a forward configuration and a backwards configuration, though silent, the Examiner notes that swiping a stripe backwards results in a backward configuration as opposed to the normal forward configuration.
Re claim 2, the limitations have been discussed above. Doughty et al. teaches a processor (FIG. 1+) and it would have been obvious for the processor of the card to be responsive to inputs to provide signals to the display and magnetic emulator in order to provide the functionality associated with those elements.
Re the newly added limitations that the emulator and encoder or a combination thereof is not operable to communicate magnetic stripe information, the Examiner notes that “magnetic stripe information” has not been specifically defined in the claim.  Data that is not functionally related to the substrate is not patentably distinguishing, as it is merely a limitation drawn to a data.  Even further, a broad reasonable interpretation is that the emulator/ encoder is not operable to communicate magnetic stripe information (wherein magnetic stripe information is interpreted as information about the physical magnetic stripe (material, brand, thickness, width, age, etc.)) since such magnetic stripe physically specific information is not part of the transaction information.  Alternatively, as the emulator and encoder are interpreted as communicating emulator and encoder information, respectively, they are not interpreted as operable to communicate magnetic stripe information (information that is communicated by the stripe).  
Re claim 8, though silent to bistable displays, the Examiner notes that the use of low power and bistable displays are an obvious expedient for reduction in power and increased lifetime of display devices, and is well within the ordinary skill in the art.
Re claim 9, though silent to display circuitry, the Examiner notes it would have been obvious to have the display circuitry step up the voltage level in order to change (dynamically) the information being displayed, as is known in the art.
Re claim 10, Doughty et al. teaches charging the battery (paragraph [0044] +).
Re claims 15-17, the limitations have been discussed above re claims 8-10.
Re claim 18, a conventional display, such as that discussed above is interpreted as obvious to being bistable, such as for costs, acceptability, ease of use/manufacturer, reduced complexity, etc.
Re claim 19, the limitations have been discussed above re claim 9.  The use of bistable and non bistable displays is an obvious matter of design variation within the ordinary skill in the art based on costs, complexity, system constraints, etc.
Re claim 20, Doughty et al. teaches a battery as discussed above.  
Re claims 21-22, the Examiner has interpreted that the prior art is not persistently writing as it can generate data on demand and can be used a plurality of times, therefore data is not persistently written since it can be written once and rewritten.  The data is not interpreted as persistently written as it is not permanently written.
Claims 3-4 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doughty et al., as discussed above, in view of Ashfield (US 2013008956).
The teachings of Doughty et al. have been discussed above but are silent to the second information including a dynamic payment number and a dynamic code (re claims 3-4 and 11).
Ashfield teaches that a onetime password include a portion that is the CVV and displaying (see claim 2).
At the time the invention was made, it would have been obvious to combine the teachings for security.  The teachings of the CVV and OTP (one time password) are interpreted to read on the dynamic payment number (dynamic number associated with a payment) and a dynamic code.
Claims 5-7, 12-14, and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doughty et al., as discussed above, in view of Brady et al. as discussed above.
The teachings of Doughty et al. have been discussed above including a display but is silent to displaying the security code.  
Re claim 5, Brady et al. teaches the security code (CVV) displayed on display 216 of a card with dynamic information on it.
At the time the invention was made, it would have been obvious to combine the teachings for enhanced security of data for transactions.
Re claim 6, the Examiner has interpreted this as a first security code and second security code displayed, such as different times/transactions.
Re  claim 7, as discussed above, an enable/power button/keypad to use the card as part of a user interface is known in the art for convenience/power savings/ etc.  The Examiner notes that first and second codes are not recited as displayed at the same time. It is known in the art as a convenience to have a button to generate codes for use of the card is an obvious expedient for usability/convenience/power savings.  Using the card and interface/buttons at separate times would generate and display the separate codes, as obvious for separate/different transactions.
Re claim 12, the limitations have been discussed above re claim 5.
Re claims 13-14, the limitations have been discussed above re claim 6-7.
Re claims 18-19, the limitations have been discussed above re claim 10.

Claims 1, 8-10, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doughty et al., as discussed above, in view of Nair et al., as discussed above.  
Doughty et al. teaches a magnetic encoder operable to communicate information indirectly to the magnetic stripe reader and operable to change a state of magnetic filaments (interpreted as material/particles) of a magnetic material (paragraph [0050+ and FIG. 5A+), wherein the encoders can be under each track.  Doughty et al. teaches a display and buttons (paragraph [0045] +).  Doughty et al. teaches the emulator (FIG. 5B).  The emulator, encoder, and stripe are different structures.  Though silent to the card having both the emulator and encoder, it would have been obvious to try to combine the teachings/ simple substitution of one known element for another for expected results.  Namely, instead of having all the tracks being emulated, using an encoder for one of the tracks would have been obvious as it would produce expected results.  The encoder, emulator, and stripe are structurally different.
As there are known to be a finite number of solutions such as magnetic stripes, encoders, and emulators, a person of ordinary skill in the art has good reason to pursue known options within their technical grasp as it pertains to the instant invention.  Therefore, combining the teachings as discussed above is seen to be the product of ordinary skill and common sense, as choosing identified solutions with a reasonable expectation of success.
Re the newly added limitation that the card is operable to communicate said first information in a forward configuration and a backwards configuration, though silent, the Examiner notes that swiping a stripe backwards results in a backward configuration as opposed to the normal forward configuration.
Nonetheless, Nair et al. teaches such limitations (col 15, lines 42+ wherein reverse order data is associated with a reverse/backwards swipe with reversed order).
At the time the invention was made it would have been obvious to combine the teachings in order to have an intelligent system to be able to recognized and handle backwards/ reverse swipes.
Re claim 8, though silent to bistable displays, the Examiner notes that the use of low power and bistable displays are an obvious expedient for reduction in power and increased lifetime of display devices, and is well within the ordinary skill in the art.
Re claim 9, though silent to display circuitry, the Examiner notes it would have been obvious to have the display circuitry step up the voltage level in order to change (dynamically) the information being displayed, as is known in the art.
Re claim 10, Doughty et al. teaches charging the battery (paragraph [0044] +).
Re claim 21, the Examiner has interpreted that the prior art is not persistently writing as it can generate data on demand and can be used a plurality of times, therefore data is not persistently written since it can be written once and rewritten.  The data is not interpreted as persistently written as it is not permanently written.
Claims 3-4 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doughty et al./ Nair et al., as discussed above, in view of Ashfield (US 2013008956).
The teachings of Doughty et al./ Nair et al. have been discussed above but are silent to the second information including a dynamic payment number and a dynamic code (re claims 3-4 and 11).
Ashfield teaches that a onetime password include a portion that is the CVV and displaying (see claim 2).
At the time the invention was made, it would have been obvious to combine the teachings for security.  The teachings of the CVV and OTP (one time password) are interpreted to read on the dynamic payment number (dynamic number associated with a payment) and a dynamic code.
Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doughty et al./ Nair et al., as discussed above, in view of Brady et al. as discussed above.
The teachings of Doughty et al./ Nair et al. have been discussed above including a display but is silent to displaying the security code.  
Re claim 5, Brady et al. teaches the security code (CVV) displayed on display 216 of a card with dynamic information on it.
At the time the invention was made, it would have been obvious to combine the teachings for enhanced security of data for transactions.
Re claim 6, the Examiner has interpreted this as a first security code and second security code displayed, such as different times/transactions.
Re  claim 7, as discussed above, an enable/power button/keypad to use the card as part of a user interface is known in the art for convenience/power savings/ etc.  The Examiner notes that first and second codes are not recited as displayed at the same time. It is known in the art as a convenience to have a button to generate codes for use of the card is an obvious expedient for usability/convenience/power savings.  Using the card and interface/buttons at separate times would generate and display the separate codes, as obvious for separate/different transactions.




Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive in light of the new art applied above and explanations provided.  The Examiner notes that recitation of data are not patentably distinguishing for a structure, that are not functionally related to the substrate.  Merely reciting “magnetic stripe information” is sufficiently broad to be read on by information describing a magnetic stripe/ stripe reader, information communicated by the stripe, etc.  Reciting a data type does not differentiate the structure.  
Re the 103 rejections, the Examiner has provided art to cards with emulators and stripes and encoders and the combination/ substitution/ would have been obvious to try to obtain predictable results.  As there are known to be a finite number of solutions such as magnetic stripes, encoders, and emulators, a person of ordinary skill in the art has good reason to pursue known options within their technical grasp as it pertains to the instant invention.  Therefore, combining the teachings as discussed above is seen to be the product of ordinary skill and common sense, as choosing identified solutions with a reasonable expectation of success.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/Primary Examiner, Art Unit 2887